Citation Nr: 0111142	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from January 1942 to 
October 1945, with subsequent service in the Navy Reserve.

This appeal arises from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  During his active duty, the veteran underwent flight 
training and landing signal officer training, he served 
aboard an aircraft carrier, and had duty as a pilot and 
landing signal officer.  

2.  On recent VA examination, the veteran was found to have 
bilateral hearing loss; the VA examiner indicated that the 
veteran's hearing loss was related to his service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has bilateral hearing loss as a 
result of his service.  Specifically, in his substantive 
appeal, received in September 2000, he argues that he has 
hearing loss as a result of exposure to aircraft noise during 
his service as a pilot and a landing signal officer.  He 
argues that hearing protection was not provided during that 
time.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

With regard to exposure to noise during service, the 
veteran's service records include his discharge, which 
indicates that he received 72 weeks of flight training, and 
12 weeks of LSO (landing signal officer) training.  His 
discharge also indicates that vessels and stations served on 
included CV-14 (an aircraft carrier).  

The veteran's service medical records, to include December 
1942 "aviation cadet" and July 1944 "special commission" 
examination reports, do not show complaints, treatment or a 
diagnosis involving hearing loss.  A separation examination 
report, dated in October 1945, indicates that his coin click 
test was 20/20, bilaterally, and that his spoken voice test 
was 15/15, bilaterally.  

Several examination reports associated with the veteran's 
service in the Navy Reserve, dated between 1947 and 1952, 
indicate that his whispered and spoken tests were 15/15, 
bilaterally, with no other indication of hearing loss.  An 
audiometric examination report, with entries dated in January 
1966 and January 1967, shows that in January 1966 his left 
ear met the criteria for hearing loss disability as set forth 
in 38 C.F.R. § 3.385.  This report notes a history of 
exposure to noise from propeller planes during World War II.  
Another report indicates that the veteran performed duties as 
a pilot and landing signal officer (12 months each) between 
July 1951 and June 1952, as well as 1/2 month service 
performing these duties, and duties as an aviation signal 
officer, in August 1952.  

The case file includes VA audiometric tests, dated in August 
1998, and August and December of 1999.  All three reports 
show that the veteran has hearing loss disability, as defined 
by 38 C.F.R. § 3.385.  The December 1999 report, from the 
Miami VA Medical Center (VAMC), includes an opinion from Rick 
Bollinger, Ph.D., Chief, ASP Service.  Dr. Bollinger related 
the veteran's hearing loss to his service after noting noise 
exposure during active duty service as well as in the Navy 
Reserve.  Specifically, Dr. Bollinger stated that the veteran 
has moderate to severe bilateral sensorineural hearing loss, 
and that, "It is more likely than not, that based on the 
patient's history and the audiologic testing completed, that 
this veteran's current hearing loss is at least partly 
related to the acoustic trauma suffered during his military 
experience."  

In February 2000, the RO denied the claim.  The RO determined 
that service connection was not warranted after essentially 
stating that Dr. Bollinger's opinion appeared to have been 
based on a verbal history as provided by the veteran which 
was without factual support.  See generally, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, there is no 
evidence of a qualifying event during active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA), and 
the RO stated that Dr. Bollinger's opinion did not specify 
whether the veteran's hearing loss was related to his active 
duty service or his service with the Navy Reserve.  See 
generally, 38 U.S.C.A. § 101(21) and (24) (West 1991); 38 
C.F.R. § 3.6(a) and (d) (2000) (active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
INACDUTRA during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty).  

Dr. Bollinger's December 1999 opinion indicates that the 
veteran's hearing loss is related to his service.  Contrary 
to the RO's finding that this opinion was based on a verbal 
history provided by the veteran (and presumably that this 
history was without factual support), Dr. Bollinger stated 
that he had reviewed the veteran's C-file.  Dr. Bollinger's 
opinion is uncontroverted by any other opinion in the claims 
file.  Furthermore, to the extent that Dr. Bollinger did not 
specify whether the veteran's hearing loss was due to noise 
exposure during active duty or service with the Navy Reserve, 
the Board notes that it has no medical basis upon which to 
separate the degree of hearing loss due to active duty 
service from any other hearing loss, to include hearing loss 
due to the veteran's service with the Navy Reserve.  In such 
cases, 38 C.F.R. § 3.102 requires that reasonable doubt on 
any issue be resolved in the veteran's favor.  See e.g., 
Mittleider v. West, 11 Vet. App. 181 (1998).  Based on the 
foregoing, the Board finds that the evidence warrants the 
conclusion that the veteran's bilateral hearing loss was 
caused by his service.  Accordingly, service connection for 
bilateral hearing loss disability is granted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

